Citation Nr: 1312036	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  11-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty between November 1960 and November 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2012, the Veteran testified before a Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO review.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

In February 2013, the Board sent the Veteran correspondence which informed him that the Veterans Law Judge who presided over his January 2012 videoconference hearing was no longer at the Board; the Veteran was, therefore, afforded the opportunity to be heard by a new Veterans Law Judge.  In response, in March 2013, the Veteran indicated that he did not wish to appear at a hearing and that his claim should be considered based upon the evidence of record.  38 U.S.C.A. § 7017(c) (West 2002); 38 C.F.R. § 20.707 (2012).

The issues of entitlement to service connection for tinnitus and entitlement to an increased disability rating for headaches have been raised by the record.  See January 2011 VA Examination and January 2012 Hearing Transcript.  The Board does not have jurisdiction over these issues and they are referred to the agency of original jurisdiction for appropriate action.


FINDING OF FACT

The Veteran's service-connected disabilities, to include traumatic brain injury, skull defect with residuals of fractured skull, headaches, alternating esotropia and esophoria, and hearing loss, prevent him from engaging in substantially gainful employment.

CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that his service-connected disorders are so severe as to preclude him from obtaining and maintaining any employment that is substantially gainful.  

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Total disability ratings for compensation may be assigned, where there scheduler rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining entitlement to a TDIU, the rater may give consideration to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income. . . ."

In the instant case, the Veteran's service-connected traumatic brain injury is rated as 70 percent disabling, a skull defect with residuals of fractured skull is rated as 50 percent disabling, headaches are rated as 10 percent disabling, and abducens nerve paralysis, status post rib resection, alternating esotoropia and esophoria, and hearing loss are all rated noncompensably disabling, respectively.  The Veteran has an overall rating of 90 percent from May 7, 2009.  Therefore, he satisfies the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Thus, the determinative issue is whether he was unable to return to the workforce and obtain and maintain substantially gainful employment as a consequence of his service connected disabilities.  The Board has reviewed his personal statements, VA treatment records, private treatment records and March 2010, June 2010, July 2010, and January 2011 VA examinations.  In this regard, there is both positive and negative evidence of record.  

In an August 2009 request for employment information form, the Veteran's employer stated that the Veteran was a clerk for the United States Postal Service between 2007 and 2008 and that he had resigned.  The Veteran's employer stated that the Veteran was not disabled, that no concessions had been made by reasons of age or disability, and noted that the Veteran went out on sick leave and never returned back to work.  

The claims file includes a July 2009 private neuropsychological evaluation during which the Veteran reported significant difficulties with short term memory, reduced attention and concentration.  He reported that his difficulties began around 2005 and had worsened over time.  The Veteran explained that he retired from his position as a mail carrier because he had difficulty remembering the names and addresses of postal patrons he had delivered to for years.

Following cognitive testing, the Veteran revealed generally intact cognitive functioning with impairments in the areas of verbal learning and memory, and novel problem solving with mild inefficiencies in complex visual retrieval and mildly reduced phonemic verbal fluency.  

The examiner stated that the Veteran's current pattern of cognitive weaknesses did not appear to be the direct result of his head injury but concern was raised regarding the possibility of a neurodegenerative process.  It was further noted that the Veteran had a number of cerebrovascular risk factors (diabetes, hypertension, elevated cholesterol) which may contribute to his cognitive difficulties and that disordered sleep may also contributed to his cognitive difficulties.  A diagnosis of mild cognitive impairment, multiple domains, slightly impaired, was offered.

In a September 2009 letter, Dr. M.P. stated that the Veteran demonstrated impairments in verbal learning and memory and new problem solving as well as visual memory retrieval.  Dr. M.P. stated that the Veteran's major impairment was cognitive dysfunction and that his difficulties were more likely than not the result of his traumatic brain injury.

In a March 2010 audiology examination report, the Veteran reported difficulty hearing voices and a history of balance problems when lying down.  In a March 2010 eye examination, it was noted that the Veteran experienced problems driving and that his esotoropia affected his depth perception and caused his brain to suppress one eye at a time.  

In a March 2010 application for unemployability, the Veteran explained that he last worked full time in January 2008 as a letter carrier.  He explained that he experienced no physical difficulties but left work voluntarily because of diminished brain function.  

The Veteran was given a VA traumatic brain injury examination in March 2010.  During the examination, the Veteran reported about six migraines a month which lasted for about an hour after taking medication.  Mild to moderate memory loss was also described.  There was decreased attention, concentration, anxiety and depression.  The Veteran reported irritability and restlessness.  

The Veteran explained that he was retired since January 2008 and was fully independent in his activities of daily living and managed his finances.  The examiner noted that objective evidence of testing demonstrated a mild impairment of memory, attention, concentration or executive functions resulting in mild functional impairment.  

The Veteran presented for a VA orthopedic examination in June 2010.  Following examination, the examiner stated that it was as likely as not that the Veteran would have some challenges obtaining and maintaining gainful employment given his memory issues, but his ability to work at a physical or sedentary job was not precluded by his reported memory deficits.  

In a June 2010 VA examination of the eye, the examiner opined that the Veteran was able to maintain gainful employment as long as his occupation did not require steropsis.  

In an April 2011 statement, the Veteran's wife explained that after his injury, he was able to work for many years but in the past ten years she had noticed that he had problems with his memory and had more difficulty doing his job.  She explained that the Veteran experienced problems with numbers and problem solving over the past ten years.  She stated that he did not want to retire and thought about doing something else but that it would be a challenge for him to learn and retain new skills.

In a May 2011 private neuropsychological evaluation, the examiner noted that the Veteran's neurocognitive profile revealed possible weaknesses involving auditory attention span, cognitive processing speed, novel problem solving, visual memory retrieval and aspects of verbal learning and memory.  He stated, however, that standardized assessment of effort suggested that non-brain injury related factors may have affected the Veteran's performance.  Further, concerns were raised regarding the validity of neuropsychological test data.  

In a June 2011 letter, Dr. M.P. writes that the Veteran has considerable medical illnesses to include diabetes, hyperlipedimia, right bundle branch block, hypertension, peripheral vascular disease, obesity, obstructive sleep apnea, traumatic brain injury resulting in cognitive dysfunction, and osteopenia.  Dr. M.P. stated that all of these illnesses placed him at a high risk for developing future problems which include cardiopulmonary issues as well as vascular issues.  He further stated that due to his history of manic brain injury it was necessary for him to keep a record of everything told to him because his memory and concentration were impaired.

The Veteran testified before a Veterans Law Judge in January 2012.  During his hearing, the Veteran explained that he had worked as a letter carrier for thirty-two years and that he retired because he had trouble remembering the names of people that he had known for some time.  He stated that he had trouble with his memory and that he experienced headaches with stress and problems paying attention to details.  He described trouble understanding others explaining that he kept to himself because he had trouble speaking with and hearing others.  The Veteran described experiencing up to six headaches a week when he was especially stressed and he noted that he sometimes had to lie down in the dark to alleviate his symptoms.  He described trouble driving at night.

The Board finds that, when taken as a whole and giving the Veteran the benefit of the doubt, the evidence of record warrants a total disability rating based on individual unemployability.  Here, the medical evidence of record does not demonstrate that a single service-connected disability renders the Veteran unemployable, however, many of the Veteran's service-connected disabilities are shown to impair his ability to retain employment.  When considered in totality along with the Veteran's own assertions that he was unable to continue working as a letter carrier, the only career he has known for thirty-two years, the Veteran's symptoms render him unemployable.

Of note, the record includes statements from physicians and the Veteran which suggest that the Veteran would experience difficulty with employment due to a combination of service-connected and non-service connected disorders.  It is, however, unclear whether it would be possible, given the complexity of the Veteran's disorders, to determine whether he is impaired due to any one service-connected disorder or a combination of service connected and non-service connected disorders.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms are attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Given the medical findings of record, the Veteran's combination of impairments due to multiple service-connected disorders, and the fact that the Veteran experiences problems working in the one field in which he is most experienced, the Board finds that, resolving the benefit of the doubt in the Veteran's favor, the preponderance of the evidence weighs in favor of a total disability rating based on individual unemployability.  

With reasonable doubt resolved in favor of the Veteran, entitlement to a TDIU is established.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).      







ORDER

A total disability rating based on individual unemployability due to service-connected disabilities is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


